  Fill in this information to identify the case:
   Debtor 1                 Tiffanie Monique Story
                           First Name            Middle Name             Last Name
   Debtor 2
   (Spouse if, filing)     First Name            Middle Name             Last Name

  United States Bankruptcy Court for the:        EASTERN DISTRICT OF MICHIGAN

  Case number (if known)          19-52641
  Chapter filing under:                                                           Chapter 7
                                                                                  Chapter 11
                                                                                  Chapter 12
                                                                                  Chapter 13


 Proposed Order Approving Payment of Filing Fee in Installments

 After considering the Application for Individuals to Pay the Filing Fee in Installments (Official Form 103A), the court orders
 that:

 The debtor(s) must pay the filing fee according to the following terms:
                   You must pay…                               On or before this date…

                   $ 112.00                                    10/04/19
                                                               Month / day / year

                   $ 112.00                                    11/08/19
                                                               Month / day / year

                   $ 111.00                                    12/06/19
                                                               Month / day / year

                +$
                                                               Month / day / year
        Total      $ 335.00




 Until the filing fee is paid in full, the debtor(s) must not make any additional payment or transfer any additional property to
 an attorney or to anyone else for services in connection with this case.


Signed on September 06, 2019




                19-52641-tjt         Doc 11        Filed 09/06/19         Entered 09/06/19 12:29:36   Page 1 of 1
